              Entered on Docket July 3, 2019

                                                                 Below is the Order of the Court.



                                                                _____________________
                                                                Mary Jo Heston
                                                                U.S. Bankruptcy Judge
                                                                (Dated as of Entered on Docket date above)




        ________________________________________________________________


Form oscpcscs (02/2012)

                                   UNITED STATES BANKRUPTCY COURT
                                        Western District of Washington
                                            1717 Pacific Avenue
                                                 Suite 2100
                                             Tacoma, WA 98402

In
Re:                                                         Case Number: 19−41238−MJH
       Diane Renee Erdmann                                  Chapter: 7

       Debtor(s).


         ORDER TO SHOW CAUSE FOR FAILURE TO FILE POST−CONVERSION SCHEDULES

The Debtor(s) has not complied with the Court order requiring the filing of (1) amended schedules, statements, or
documents, or a declaration under penalty of perjury that there has been no change in the schedules, statements, and
documents, and, (2) the statement of current monthly income (means testing form)*, required by Fed.R.Bankr.P.
1007(b)(1),(4),(5), and (6), and LBR 1007−1(b), it is hereby
ORDERED that the Debtor(s) appear before the Court on July 30, 2019 at 9:00 AM, in Judge Heston's Courtroom
H, 1717 Pacific Ave, Tacoma, WA and show cause why this case should not be dismissed, or other appropriate
action taken, due to the Debtor's failure to comply with the Court order.

If the amended schedules, statements, and documents, or a declaration that there has been no change since filing the
original schedules, statements and documents, and the statement of current monthly income (means testing form)*,
are filed seven days prior to the hearing, then the Debtor(s) need not appear.

Any other party opposing dismissal of this case shall file a written response stating the basis of the opposition not
later than seven calendar days prior to the hearing. Copies of the response shall be served on the Debtors (or counsel,
if represented), the Trustee, and the United States Trustee.

                                                   ///End of Order///


*A new means test form is generally required to be filed in a converted case. However, in a case converting from a
chapter 7 to any other chapter, a statement of current monthly income (means testing form) shall not be required if the
time for filing a motion under Sec. 707(b) or (c), or any extension thereof, expired during the time the case was
pending under chapter 7. A means testing form shall not be required when a case was originally filed on or prior to
October 16, 2005.


        Case 19-41238-MJH           Doc 63      Filed 07/03/19          Ent. 07/03/19 13:04:34        Pg. 1 of 1
